Name: COMMISSION REGULATION (EC) No 2272/97 of 14 November 1997 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  beverages and sugar
 Date Published: nan

 L 313/ 10 I EN I Official Journal of the European Communities 15. 11 . 97 COMMISSION REGULATION (EC) No 2272/97 of 14 November 1997 on the supply of white sugar as food aid the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated sugar to certain beneficiaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for HAS ADOPTED THIS REGULATION: Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . For lot A, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 166, 5 . 7. 1996, p. 1 . (2) OJ L 204, 25. 7 . 1987, p. 1 . P) OJ L 81 , 28 . 3 . 1991 , p . 108 . 15. 11 . 97 | EN I Official Journal of the European Communities L 313/ 11 ANNEX LOTS A and B 1 . Operation Nos ('): 496/96 (Al ); 497/96 (A2); 505/96 (A3); 471 /96 (B) 2. Programme: 1996 3 . Recipient ('): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel .: (31 70) 33 05 757; fax : 36 41 701 ; telex: 30960 EURON NL) 4. Representative of the recipient: to be designated by the recipient 5. Place or country of destination : Al 4- A2: Madagascar; A3: Mali; B : Ecuador 6 . Product to be mobilized: white sugar 7. Characteristics and quality of the goods (3) (5) Q: see OJ C 114, 29 . 4. 1991 , p. 1 (V.A(1 )) 8 . Total quantity (tonnes): 432 9 . Number of lots: two (A: 126 tonnes (Al : 72 tonnes; A2: 36 tonnes ; A3 : 18 tonnes); B : 306 tonnes) 10 . Packaging and marking (*) (9) ( 10): see OJ C 267, 13 . 9 . 1996, p. 1 ( 11.2.A l.b), 2.b) and B.4) see OJ C 114, 29 . 4. 1991 , p. 1 (V.A.(3)) Language to be used for the marking: A: French; B : Spanish 1 1 . Method of mobilization: sugar produced in the Community in accordance with the sixth sub ­ paragraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 as follows : A or B sugar (points (a) and (b)) 12. Stage of supply: free at port of shipment (8) 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 22 . 12. 1997  11.1 . 1998 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 1.12. 1997 [ 12 noon (Brussels time)] 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 15 . 12. 1997 [ 12 noon (Brussels time)] (b) period for making the goods available at the port of shipment: 5  25. 1 . 1998 (c) deadline for the supply:  22. Amount of tendering security: ECU 15 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200 , B - 1 049 Bruxelles/ Brussel telex: 25670 AGREC B; fax : (32-2) 296 70 03 / 296 70 04 (exclusively) 25. Refund payable on application by the successful tenderer (4): periodic refund applicable to white sugar on 10. 11 . 1997, fixed by Commission Regulation (EC) No 2202/97 (OJ L 303, 6 . 1 1 . 1997, p. 7) L 313/ 12 | EN Official Journal of the European Communities 15. 11 . 97 LOT C 1 . Operation No ('): 64/97 (Cl ); 65/97 (C2); 66/97 (C3) 2. Programme: 1997 3 . Recipient (2): CICR, 19 avenue de la Paix, CH-1202 GenÃ ¨ve (tel .: (41 22) 734 60 01 ; telex : 22269 CICR CH) 4. Representative of the recipient: ICRC Tbilissi , Dutu Megreli Road 1 , 380003 Tbilissi (tel .: (788 32) 935511 ; fax : (78832) 935520) 5. Place or country of destination : Cl + C2 : Georgia; C3 : Russia 6. Product to be mobilized: white sugar 7. Characteristics and quality of the goods (3) (5) f): see OJ C 114, 29 . 4. 1991 , p. 1 (V. A(l )) 8 . Total quantity (tonnes): 220 9. Number of lots : one (in three parts) (Cl : 50 tonnes; C2: 85 tonnes; C3 : 85 tonnes) 10 . Packaging and marking (6) (9): see OJ C 267, 13 . 9 . 1996, p. 1 (1 1.2.A ( 1 ) (a), (2) (a) and B (2)) see OJ C 114, 29 . 4. 1991 , p. 1 (V.A(3)) Language to be used for the marking: English Supplementary markings : 'AM  0042' (Cl ); 'GG  0102' (C2 4- C3) 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 as follows : A or B sugar (points (a) and (b)) 12 . Stage of supply: free at destination 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16 . Address of the warehouse and, if appropriate, port of landing: Cl 4- C2: see point 4; C3: ICRC warehouse, Castello street 30A, Adler, Sochi/Russia (transport documents should mention : 'Final destina ­ tion Sukhumi : Humanitarian aid in transit through Russia') 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 29 . 12. 1997  11 . 1 . 1998 18 . Deadline for the supply: 8 . 2 . 1998 19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 1 . 12 . 1997 ( 12 noon (Brussels time)) 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 15 . 12. 1997 ( 12 noon (Brussels time)) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 12  25 . 1 . 1998 (c) deadline for the supply: 22 . 2 . 1998 22. Amount of tendering security: ECU 15 per tonne 23 . Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de l'aide alimentaire , Attn Mr T. Vestergaard, Batiment Loi 130 , bureau 7/46, Rue de la Loi/Wetstraat 200 , B-1049 Brussels telex: 25670 AGREC B; fax : (32 2) 296 70 03 / 296 70 04 (exclusively) 25 . Refund payable on application by the successful tenderer (4): periodic refund applicable to white sugar on 10 . 11 . 1997, fixed by Commission Regulation (EC) No 2202/97 (OJ L 303, 6 . 11 . 1997, p. 7) 15. 11 . 97 [ EN | Official Journal of the European Communities L 313/ 13 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ L 210 , 1 . 8 . 1987, p. 56), as last amended by Regulation (EEC) No 2226/89 (OJ L 214, 25 . 7 . 1989, p. 10), is applicable as regards the export refund . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ L 108 , 1.5. 1993, p. 106), as last amended by Regulation (EC) No 1482/96 (OJ L 188 , 27 . 7 . 1996, p. 22), shall not apply to this amount. (5) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document:  health certificate . (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. O The rule provided at the second indent of Article 18 (2) (a) of Commission Regulation (EEC) No 2103/77 (OJ L 246, 27 . 9 . 1977, p. 12), as last amended by Regulation (EC) No 260/96 (OJ L 34, 13 . 2. 1996, p. 16), is binding for determination of the sugar category . (8) Notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . (9) Notwithstanding OJ C 114, point VA (3) (c) is replaced by the following: ' the words "European Com ­ munity"'. ( 10) Shipment to take place in 20-foot containers , condition FCL/FCL, each containing 18 tonnes net. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply . The supplier has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The supplier has to seal each container with a numbered locktainer (Sysko locktainer 180 seal), the number of which is to be provided to the beneficiary's forwarder.